Dewey, J.
The ruling of the presiding judge, without further explanatory remarks, was such as might well have misled the jury. In stating that the defendant was not liable, although he made the alleged misrepresentations, under the circumstances supposed, “ unless the plaintiff further proved that the defendant made those representations with the intent of thereby inducing the plaintiff to make the trade,’’ the jury would naturally understand that some independent and distinct evidence upon that point was required. But, in the opinion of the court, the other facts proposed to be shown, and which, in the ruling of the judge, were in fact assumed to exist, would fully authorize and require the jury to find the intent of the defendant to have been to induce the plaintiff to make the contract alleged. No “ further ” proof was required; that is, no independent evidence, distinct in its character from that offered to establish the other facts, which are assumed to be established by the proof produced. The representations being of the character supposed, and being voluntarily made by him who had the property for sale, and at the time when the parties were in treaty upon the subject, and the plaintiff having been actually induced, by reason of such false representations, to make the purchase, the jury, without further proof, might properly have found that the defendant made the representations with the intent to induce the plaintiff to make the contract for the purchase of the horse. Upon this ground a new trial is ordered.